Citation Nr: 0302640	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-12 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to January 4, 
1991, for the grant of service connection for depressive 
disorder with post-traumatic stress disorder.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine, currently evaluated as 
40 percent disabling.

(Entitlement to service connection for sexual dysfunction as 
secondary to service-connected spondylolisthesis of the 
lumbar spine and degenerative joint disease of the cervical 
spine, will be the subject of a later Board of Veterans' 
Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The veteran submitted a statement in April 2000 wherein he 
appeared to raise the issue of entitlement to an earlier 
effective date for service connection for his low back and 
cervical spine disabilities.  He argued that he submitted a 
claim for disability compensation at the time of his 
discharge from service in August 1997.  The veteran raised 
the same argument in a letter to a senator in July 2000.  As 
the issues of an earlier effective date for service 
connection for spondylolisthesis of the lumbar spine and 
degenerative joint disease of the cervical spine have not 
been developed or certified on appeal, they are referred to 
the RO for such further development as may be necessary.

The Board is undertaking additional development on the claim 
of service connection for sexual dysfunction as secondary to 
service-connected spondylolisthesis of the lumbar spine and 
degenerative joint disease of the cervical spine pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When the 
requested development is completed, the Board will provide 
notice of the evidentiary development to the claimant as 
required by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  
After giving the required notice and reviewing any responses 
by the claimant, the Board will prepare a separate decision 
addressing the claim.  


FINDINGS OF FACT

1.  The veteran served on active duty from July 1974 to 
August 1977.  

2.  The veteran completed an Air Force (AF) Form 452 in 
August 1977.

3.  The veteran submitted a claim for VA educational benefits 
in May 1980.

4.  The veteran first submitted a claim for VA disability 
compensation (neck and low back disabilities) in October 
1990.

5.  On January 4, 1991, the veteran was evaluated at a VA 
facility for problems coping due to low back pain.  A 
psychiatric diagnosis was provided.  

6.  The veteran's service-connected cervical spine disability 
is manifested by degenerative joint disease, headaches, and 
degenerative disc disease with limitation of motion and 
subjective complaints of chronic severe pain with little or 
no relief.

7.  The veteran does not suffer from incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
depressive disorder, with post-traumatic stress disorder, 
prior to January 4, 1991, have not been met.  38 U.S.C.A. § 
5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.157, 3.400 (2002).

2.  The schedular criteria for an evaluation in excess of 40 
percent for degenerative joint disease of the cervical spine 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4,45, 4.71a, 4.124a, 
Diagnostic Codes 5285, 5286, 5293, 8100, 8510-8719 (2002); 67 
Fed. Reg. 53, 345-53,349 (Aug. 22, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400(b)(2)(i) (2002).  

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2002).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 1991).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2002).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court), has 
explicitly stated that the "mere presence" of a diagnosis of 
a specific disorder in a VA medical report "does not 
establish an intent on the part of the veteran" to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).

A review of the veteran's claims folder reveals that he 
sought entitlement to VA education benefits in May 1980.  
Evidence of record indicates that he received educational 
benefits until he received a diploma as a diesel engine 
repairer in March 1983.  There is no evidence of any inquiry 
from the veteran regarding a VA disability compensation claim 
during those years.

The veteran submitted his first claim for VA disability 
compensation in October 1990.  At the time he sought 
entitlement to service connection for neck and low back 
conditions.  He did not raise the issue of service connection 
for a psychiatric disorder, either on a direct or secondary 
basis.

The Board notes that as part of the development of the 
original VA disability compensation claim, the RO obtained VA 
treatment records for the period from July 1990 to January 
1991.  The records reflected treatment for complaints of low 
back pain, to include rehabilitation medical services.  

Associated with the claims folder is a letter from a VA 
clinical social worker dated in July 2001.  The social worker 
reported that the veteran had been an outpatient at the 
mental health clinic since January 4, 1991.  He was referred 
for evaluation due to difficulty in coping with chronic low 
back pain.  The January 4, 1991, record shows that the 
veteran was initially treated for a back injury at a VA 
facility in 1975 while still on active duty.  The veteran was 
"perturbed" with the treatment he received at the VA 
facility and was reluctant to return to a VA facility for 
treatment.  The social worker said that the veteran reported 
increased anxiety, irritability, anger, depression with 
suicidal thoughts and flashbacks relative to having a 
myelogram at the VA facility in 1975.  The social worker 
provided a diagnosis of adjustment disorder with mixed 
emotional disturbance.

The veteran testified at a hearing in July 1991 regarding his 
claim for service connection for a low back disability.  In 
regard to psychiatric treatment, he testified that he was an 
outpatient at a VA clinic.  Neither the veteran nor his 
representative raised the issue of service connection for a 
psychiatric disorder.

Additional VA records for the period from January 1991 to 
July 1991 were associated with the claims folder in August 
1991.  The first report of psychiatric treatment was dated 
January 4, 1991, where the veteran underwent an assessment by 
a social worker.  The veteran complained of chronic low back 
pain.  He ruminated about the circumstances of his injury in 
service and current problems.  The diagnosis was adjustment 
disorder with mixed emotional disturbance and chronic low 
back pain.  The veteran was referred to the mental health 
clinic for psychotherapy to enhance his coping skills.  
Several additional entries detailed social worker evaluations 
and therapy sessions.  They also noted that the veteran was 
prescribed psychotropic medications.

The veteran was eventually granted service connection for a 
lower back disability as the result of a July 1993 Board 
decision.  The RO implemented the Board decision in August 
1993 and assigned an effective date for service connection 
for the veteran's low back disability of October 31, 1990.  
This was the date the veteran's original claim for disability 
compensation was received at the RO.

The veteran's low back disability rating was originally 
established as 10 percent in August 1993.  The disability 
rating was increased to 40 percent in October 1993.  The 
effective date of the increase was October 31, 1990.

The veteran submitted a claim for an increased evaluation for 
his service-connected low back disability in January 1997.  
He also stated that his disability involved his entire spine.  

The RO denied an increased evaluation for the veteran's low 
back disability in August 1997; however, the veteran was 
granted service connection for a cervical spine disability at 
that time.  He was assigned a 40 percent disability 
evaluation, effective as of May 16, 1996.  The effective date 
was the date of a VA cervical spine x-ray.  The RO determined 
that the findings from that x-ray could not be disassociated 
from x-ray findings from service.

The veteran submitted a claim for a total disability 
evaluation based on individual unemployability (TDIU) that 
was received at the RO in February 1998.  The veteran listed 
several medical conditions as the cause of his 
unemployability, to include post-traumatic stress disorder 
(PTSD).  He was not service connected for PTSD, or any 
psychiatric disorder, at that time.

The RO developed the veteran's TDIU claim, to include 
obtaining a VA psychiatric examination in August 1998.  The 
veteran was granted service connection for depressive 
disorder, with PTSD, as secondary to the veteran's service-
connected low back disability in November 1998.  The 
effective date of service connection was established as 
January 4, 1991.  The RO indicated that the effective date 
was established under 38 C.F.R. § 3.400(o)(2), a regulation 
governing the effective dates for increased rating claims.

The veteran submitted a notice of disagreement in January 
1999.  He contended that his depressive disorder had affected 
him since his discharge from service.  He said that his 
effective date of his compensation should be from August 
1977.

The veteran submitted a statement in April 2000 wherein he 
requested that his effective date be established as the date 
of his discharge in August 1977.  The veteran submitted a 
copy of an Air Force (AF) Form 452, Serviceman's Statement 
Concerning Application for Compensation From the Veterans 
Administration, in support of his claim.  Ostensibly, the 
form was completed by the veteran in August 1977 to show that 
he had submitted an application for disability compensation 
from VA.

The veteran corresponded with Senator McConnell in July 2000.  
He noted that his separation physical examination listed 
several findings and that he claimed to be in poor health at 
the time of his discharge from service in 1977.  The veteran 
attached another copy of his AF Form 452 and said that he had 
signed the form.  He did not report that he had submitted the 
form to a VA office.  The veteran said that he did not hear 
anything from the Air Force or VA until he started inquiring 
about his compensation.  He said that the form and his 
discharge examination establish that he should receive 
compensation from the time of his discharge from service.  

The veteran submitted a statement in January 2002 wherein he 
again restated his contention that the effective date for his 
disability should be established as the date of his discharge 
from service.  

The Board notes that there is no evidence of the veteran 
formally, or informally, submitting a claim for entitlement 
to service connection for a psychiatric disorder; nor is 
there any other communication from the veteran to VA prior to 
January 4, 1991, indicating an intent by the veteran to apply 
for benefits for service connection for any psychiatric 
disorder.  The veteran did not list a psychiatric disorder at 
the time he submitted his claim for benefits in October 1990.  
He did not request service connection for a psychiatric 
disorder at the time of his July 1991 hearing.  Further, the 
veteran did not seek service connection for "PTSD" at the 
time he submitted his claim for TDIU in February 1998.  He 
listed the condition as one of the conditions that 
contributed to his being unable to work.

The effective date of service connection cannot be based on 
the date of the earliest medical evidence demonstrating a 
causal connection.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim).  

In establishing service connection for the psychiatric 
disorder the RO selected the earliest possible date in favor 
of the veteran.  The RO established the effective date as of 
January 4, 1991, based on the clinical evidence of treatment 
for psychiatric-related complaints that could be attributed 
to the veteran's service-connected low back pain.  The Board 
notes that the RO cited to the regulatory provision for 
effective dates of increased ratings as opposed to the 
provision relating to service connection claims in so 
deciding the effective date.  Nevertheless, this case 
involved a claim for service connection, not an increased 
rating.  The veteran was not previously service connected for 
a psychiatric disorder until the RO's action in November 
1998.  See Brannon, 12 Vet. App. at 34-35 (construing issue 
of service connection for psychiatric disorder, secondary to 
a service-connected skin disorder, as an original claim); see 
also Sears v. Principi, 16 Vet. App. 244, 249 (section 3.157 
applies to a defined group of claims, i.e., as to disability 
compensation, those claims for which a report of a medical 
examination or hospitalization is accepted as an informal 
claim for an increase of a service-connected rating where 
service connection has already been established).

There is no basis to establish an earlier effective date as 
the veteran did not submit a claim, formal or informal, for 
service connection for a psychiatric disorder at any time 
prior to January 4, 1991.  The date established by the RO is 
the most liberal date that can be established for the veteran 
and his claim for an earlier effective date must be denied.

The Board notes that the veteran has alleged that the AF Form 
452 is evidence of his submitting a claim for VA disability 
compensation benefits at the time of his discharge from 
service in August 1977.  The Board acknowledges that the 
evidence tends to show that veteran completed the form in 
August 1977; however, as there is no evidence of the receipt 
of a completed claims form in the claims folder prior to 
October 1990, the Board does not accept the veteran's 
contention that he submitted a claim for VA disability 
compensation benefits in August 1977.

Documents in the claims folder show that the veteran was 
aware of his entitlement to VA education benefits and that he 
submitted a proper claim for use of his benefits in May 1980.  
There was no mention of any type of disability, either by way 
of limiting his ability to use his VA education benefits or 
by way of the veteran being disabled from a condition related 
to service.

The Board notes that, "[t]here is a presumption of 
regularity that attaches to actions of public officials."  
Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. 
Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  The Court has also 
"applied the presumption of regularity to all manner of VA 
processes and procedures."  Woods, 14 Vet. App. at 220.  See 
Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying 
presumption as to whether RO sent to claimant the application 
form for dependency and indemnity compensation); see also 
Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir., 2001) 
(the presumption of regularity, presumed that the Department 
had properly discharged its responsibilities by attaching a 
copy of the notice of appellate rights to the notification 
letter).

The Court has also stated that "[i]t is well settled that 
'clear evidence to the contrary' is required to rebut the 
presumption of regularity, i.e. the presumption that notice 
was sent in the regular course of government action."  
Schoolman, 12 Vet. App. at 310.  (citations omitted).  The 
Court specifically held that a statement such as the one of 
this veteran, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  The veteran's 
contention that his completion of AF Form 452, standing 
alone, is insufficient to rebut the presumption of 
regularity.

The veteran does not provide any proof that a claim was 
submitted other than the form where a block is checked.  He 
does not have a copy of the claim he submitted or any 
correspondence from VA that addresses his alleged claim.  The 
evidence of the veteran applying for, and receiving VA 
education benefits, in the years from 1980 to 1983 weigh 
against his contention that he submitted a claim to VA and VA 
failed to respond.  Accordingly, there is no basis to 
establish a rebuttal of the presumption of regularity.  

In this case the veteran has not offered clear evidence to 
the contrary such as would rebut the presumption of 
regularity.  Statements made by the veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Schoolman, 12 Vet. 
App. at 310.  The VA Form 21-526, received in October 1990, 
represents the first evidence of an intent by the veteran to 
file a claim for VA disability compensation for any 
condition, although it did not include a psychiatric 
disorder.  There is no basis to establish an effective date 
as of the day after separation from service.

II.  Increased Evaluation

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

A review of the veteran's service medical records (SMRs) 
reveals that he suffered a neck injury in service when he 
struck his neck on the fender of a truck.  He was initially 
knocked unconscious.  He was hospitalized for evaluation at a 
VA medical facility in November 1975.  The hospital summary 
for that hospitalization noted that the veteran had Klippel-
Feil syndrome.  Klippel-Feil syndrome or abnormality is the 
congenital fusion of cervical vertebrae resulting in a short, 
immobile neck.  Blanchard v. Derwinski, 3 Vet. App. 300, 301 
(1992).  The summary noted that the veteran had suffered a 
blow to the neck, which had resulted in left-sided tingling.  
There was left-sided hypesthesia on examination.  X-rays and 
tomograms of the cervical spine at that time were interpreted 
to show scoliosis of the cervical spine, convex to the right.  
There also appeared to be a fusion of the vertebral body of 
C2 and C3.  The summary said that there was scoliosis of the 
upper thoracic spine and there was a small extra drill defect 
in the level of C5, C6, C7, C4-5, on the left side in the 
region of the nerve roots.  It was felt that this was 
probably secondary to arachnoiditis and that the two roots 
seemed to by vying for the same foramen.  The veteran was 
noted to have hemibody hypesthesia (relative) that was 
probably long standing, maybe since birth.  It was felt that 
further treatment would not be within the veteran's interest 
since the condition was not progressive or incapacitating.

The veteran was seen on several occasions afterwards with 
complaints of a stiff neck and bilateral tingling in his 
arms.  The veteran was placed on light duty and cross-trained 
for a new occupational specialty in light of his injury and 
residuals.  He continued on active duty until his discharge 
in August 1977.

The veteran did not submit a claim for disability 
compensation regarding his lower back or neck disorders until 
October 1990.  He was denied service connection for a neck 
disorder in January 1991.  The veteran's cervical spine 
disorder was attributed to Klippel-Feil syndrome, a 
congenital disorder as noted above, and not eligible for 
service connection.

The veteran was granted service connection for 
spondylolisthesis and traumatic osteoarthritis of L5-S1 with 
lumbosacral nerve root lesion by way of a Board decision 
dated in July 1993.  He was originally assigned a 10 percent 
disability rating for his lower back disorder by the RO in 
August 1993.  This rating was increased to its current 40 
percent level in October 1993.

The veteran submitted a claim for an increased disability 
evaluation in January 1997.  At that time he said that his 
injury in service involved his entire spine.

He was afforded a VA general medical examination in February 
1997.  The veteran complained of neck stiffness and 
tightness, with a limited range of motion.  He also 
complained of headaches related to his neck pain.  The 
examiner remarked that the veteran walked with his head held 
stiffly.  There was tenderness to palpation of the paraspinal 
cervical musculature and up into the occipital portion of the 
head.  In regard to range of motion the examiner felt that 
the veteran's efforts were suboptimal.  The range of motion 
for the cervical spine was noted to be forward flexion to 20 
degrees, extension to 5 degrees, right and left lateral 
flexion to 10 degrees and rotation to 10 degrees.  The 
veteran was observed to grimace and moan with all range of 
motion testing.  The examiner noted that computed tomograms 
(CT scans) of the head were negative as well 
electromyograph/nerve conduction velocity (EMG/NCV) tests.  
The veteran was diagnosed with traumatic arthritis and fusion 
of the cervical spine with limited range of motion and 
chronic pain.

The examiner relied on a May 1996 VA x-ray report for the 
cervical spine and a November 1996 EMG/NCV report in making 
her diagnosis.  The May 1996 x-ray report noted that there 
were no old films for comparison.  The report said that there 
was a deformity of the cervical spine and there was fusion of 
the lower cervical spine (of C5, C6, C7) which was felt to 
most likely be related to the history of old trauma.  There 
was considerable hypertrophic bone formation in the region of 
the facet joints on the right from C3 through C5.  This was 
felt to possibly represent degenerative disease in the area.  
In regard to the EMG/NCV test results the test report found 
no clinical or electro-diagnostic evidence of neuropathy or 
radiculopathy for the upper extremities.  

The veteran was granted service connection for degenerative 
joint disease (DJD) of the cervical spine in August 1997.  He 
was assigned a 40 percent disability evaluation effective 
from May 1996.  

The veteran submitted his current claim for an increased 
disability evaluation for his cervical spine disability in 
November 1997.  He submitted a statement in February 1998 
wherein he said that he could no longer work because of his 
spinal disabilities.  

VA outpatient treatment records for the period from February 
1997 to December 1997 were associated with the claims folder 
in January 1998.  The records primarily related to treatment 
for conditions unrelated to the veteran's cervical spine 
disability.  The veteran was noted to have chronic neck pain 
on several entries with several incidents of aggravation due 
to a motor vehicle accident and slipping on some ice.  

The veteran was afforded a VA psychiatric examination in 
August 1998.  There were no findings pertinent to the issue 
on appeal.  The veteran expressed subjective complaints of 
headaches and neck pain.  The examiner provided an addendum 
in September 1998 in response to a question of whether the 
veteran's psychiatric symptoms were secondary to, or 
aggravated by, his service-connected spinal disabilities.  
The examiner opined that the veteran's psychiatric diagnoses 
were secondary to his cervical and low back disorders.

The veteran submitted his notice of disagreement in January 
1999.  He stated that he had experienced continual pain for a 
very long time, although most of the complaint was centered 
on difficulties sitting, standing and walking.  The veteran 
addressed how he had been referred to a job through 
vocational rehabilitation and how he was unable to perform 
the physical tasks required of the job.  He said that he 
suffered increased symptomatology to the point he could no 
longer work and that was why he submitted his claim for a 
total disability rating based on individual unemployability 
(TDIU).  He said that his neck was stiff and that he 
experienced frequent severe headaches.   

Associated with the claims folder are VA treatment records 
for the period October 1998 to May 2000.  The records show 
that the veteran was treated on several occasions with 
complaints of neck pain.  A MRI of the cervical spine was 
interpreted to show no significant change from a MRI done in 
December 1996.  Congenital fusion of C2 and C3 vertebral 
bodies and a right hemivertebra of C6 were noted.  There was 
no evidence of central canal narrowing or disc herniation.  
There was some degree of foraminal stenosis on the right 
side.  Vertebral bodies were noted to be intact except for 
the congenital fusions noted.  

The veteran was afforded a VA neurology examination in May 
2000.  The purpose of the examination was to assess the 
veteran's complaints relative to his lower back disability.  
There were no pertinent findings regarding the veteran's 
cervical spine disability.

A June 2000 VA psychiatric examination report noted that the 
veteran had not worked since August 1997 because of back 
pain.  The examiner reported that the veteran's 
unemployability was primarily due to his physical condition 
but that his mood disorder prevented him from exerting the 
sustained effort that would be required to overcome the 
limitations imposed by his physical condition.

The veteran submitted a statement from his wife in June 2000.  
She indicated that she was a registered nurse and had been 
married to the veteran since 1996.  She said that she had 
reviewed his military and medical records and other pertinent 
data made available to her.  She said that the veteran was 
stoic and believed that complaining of pain was a sign of 
weakness.  She said that he suffered from continuous neck and 
low back pain without any intermittent relief.  She felt that 
his condition was worsening.  

The veteran was afforded a VA orthopedic examination in 
October 2000.  The specific purpose of the examination was to 
address the question of whether the veteran's service-
connected back disability was the cause of sexual dysfunction 
and whether or not the lower back disability was the cause of 
cramps and muscle spasms in the legs.  The veteran complained 
of headaches and neck pain related to degenerative disc and 
joint disease in the cervical spine.  He said that the pain 
was daily with exacerbations related to use.  The 
precipitating events would be any increase in activity that 
required use of his spine, top to bottom.  The exacerbations 
occurred two to three times per week.  If the veteran 
experienced a bad exacerbation, he would go to bed to rest.  
The examiner remarked that the veteran would not move beyond 
the point of pain during the examination.  The veteran was 
observed to have a forward flexed posture of the head, back 
and hips, which he could not bring to neutral in the erect 
position.  The examiner said that the veteran could achieve a 
neutral position when he was in the supine position.  The 
veteran could rotate his neck to 10 degrees and resisted 
passive range to rotation and/or lateral bending.  The 
sensory examination was unremarkable, including intact 
ability to discriminate sharp from dull along the perineum.  
The examiner noted that he had reviewed previous x-rays and 
MRI reports that showed congenital deformities of the 
cervical spine.  The assessment was congenital anomalies and 
degenerative joint disease (DJD) , degenerative disc disease 
(DDD) and chronic neck pain related to the DJD and DDD.

The veteran was afforded a VA genitourinary (GU) examination 
in October 2000.  There were no pertinent physical findings 
from that examination that addressed the current level of 
disability of the veteran's cervical spine condition.  The 
examiner did opine that the level of pain from the veteran's 
service-connected disabilities could be the cause of the 
veteran's impotence.

Associated with the claims folder are additional VA 
outpatient treatment records for the period from November 
1996 to January 2002.  The bulk of the records relate to the 
years from 1999 to 2001 and denote treatment for a variety of 
medical complaints.  The veteran is noted to have pain from 
his service-connected disabilities but no specific treatment 
for his cervical spine disability.  The veteran did receive 
therapy regarding pain management as part of his mental 
health clinic care.  

The Board notes that effective September 23, 2002, VA revised 
the criteria for evaluating disabilities involving 
intervertebral disc syndrome (IVDS) and rated under 
Diagnostic Code 5293.  67 Fed. Reg. 54,345-54,349 (Aug. 22, 
2002); to be codified at Diagnostic Code 5293, 38 C.F.R. 
§ 4.71a.  The revised criteria represent a major change in 
how an IVDS disability is evaluated.  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the Court held that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.

The veteran was notified of the change in regulations by the 
Board by way of a letter dated in September 2002.  He did not 
respond within the 60-day period provided for comments or 
submission of additional evidence.  In light of Karnas, the 
Board will proceed to analyze the veteran's IVDS claim under 
both sets of criteria to determine if one is more favorable 
to the veteran.  As the veteran has been apprised of the new 
regulations and afforded an opportunity to comment or submit 
additional evidence on his behalf, there is no prejudice to 
the veteran in the Board's review of his claim under both 
sets of criteria.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran's cervical spine disability has been rated 40 
percent disabling as traumatic arthritis and IVDS under 
Diagnostic Codes 5010 and 5293, respectively.  38 C.F.R. 
§ 4.71a (2002).  The rating schedule provides that traumatic 
arthritis is to be rated as degenerative arthritis under 
Diagnostic Code 5003, which in turn, provides that, when 
documented by x- rays, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.

Under the prior regulations for Diagnostic Code 5293, a 40 
percent rating is assigned where symptoms are severe, with 
symptomatology indicating recurring attacks with intermittent 
relief.  A 60 percent rating is for consideration where the 
symptoms are pronounced, as manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc; little intermittent relief.  Id. 

The amended criteria direct that IVDS be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The new criteria provide for a 40 percent 
disability rating where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
is for consideration where there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  67 Fed. Reg. 54,349.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

The medical evidence of record demonstrates that the veteran 
has continually complained of neck pain with little relief.  
The several VA examinations have noted limited range of 
motion of the cervical spine but no evidence of cervical 
radiculopathy, muscle spasm, atrophy, neurological deficit or 
weakness in either arm.  The veteran is unemployed as a 
result of his several service-connected disabilities.  He 
takes various medications for pain for his cervical spine and 
low back service-connected disabilities.  

Under the prior regulations there is no evidence to support 
the grant of a 60 percent disability rating under Diagnostic 
Code 5293.  The veteran's symptomatology does not meet the 
criteria necessary to warrant the assignment of the increased 
evaluation.  As noted above there is no objective evidence of 
cervical radiculopathy, neurological deficit or weakness of 
the arms.  The veteran's primary symptomatology consists of 
limitation of motion of the cervical spine and subjective 
complaints of pain.

The Board notes that the veteran is already rated above the 
maximum schedular rating (30 percent) for limitation of 
motion of the cervical spine under Diagnostic Code 5290.  
38 C.F.R. § 4.71a.  Accordingly, there is no basis for an 
increased evaluation under that diagnostic code.  The Board 
has also considered the veteran's cervical spine disability 
for an increased rating under Diagnostic Code 5285 and 
Diagnostic Code 5286.  However, as there is no evidence of 
any type of vertebral fracture or cervical ankylosis, a 60 
percent evaluation under those diagnostic codes is not for 
consideration.  38 C.F.R. § 4.71a.  

Under the amended regulations, there is no evidence of any 
incapacitating episodes, as contemplated under the 
explanatory notes, to warrant the assignment of a 60 percent 
evaluation.  The considerable VA treatment records do not 
demonstrate that the veteran has been prescribed bed rest at 
any time for his cervical spine disability.  Overall, the VA 
treatment records have primarily related to complaints 
associated with the veteran's lower back disability.  In the 
absence of objective evidence of the required incapacitating 
episodes, there is no basis for the assignment of an 
increased rating under the new Diagnostic Code 5293 schedular 
criteria.

The new regulations also require that VA consider an 
alternative basis for an increased evaluation based on the 
chronic orthopedic and neurologic manifestations of the 
veteran's IVDS disability.  In regard to the veteran's 
orthopedic manifestations the Board has already considered 
other possible diagnostic codes for application in its 
discussion of an increased evaluation under the prior 
regulations.  As shown by the analysis above, there is no 
basis to assign an increased evaluation under another 
diagnostic code for the veteran's orthopedic manifestations.

As to a possible increased evaluation for the veteran's 
neurologic signs and symptoms, the evidence recited above has 
shown that there is no documented, objective neurological 
symptoms such as to warrant consideration of a disability 
rating for disabilities of the peripheral nerves under 
Diagnostic Codes 8510-8719.  38 C.F.R. § 4.124a (2002).  The 
veteran has complained of headaches, as documented in the 
treatment and examination reports; however, there is no 
evidence to show that he suffers from characteristic 
prostrating attacks averaging one in two months over the last 
several months to warrant the assignment of a 10 percent 
rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

In this case the veteran's cervical spine disability is rated 
above the maximum schedular level for loss of range of motion 
under Diagnostic Code 5290.  His complaints of pain are 
contemplated under the schedular criteria under the prior 
regulations for Diagnostic Code 5293 and a 40 percent rating.  
The Board finds that the symptoms of the veteran's cervical 
spine disability do not rise to a level to require the 
assignment of a higher disability rating under 38 C.F.R. §§ 
4.40, 4.45 and DeLuca.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
cervical spine disability.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  The Board notes that 38 C.F.R. 
§ 3.102 was amended in August 2001, effective as of November 
9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  
However, the change to 38 C.F.R. § 3.102 eliminated the 
reference to submitting evidence to establish a well-grounded 
claim and did not amend the provision as it pertains to the 
weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case such that an evaluation under the prior and new 
regulation is required.

III.  Veterans Claims Assistance Act

In denying the veteran's claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.  A discussion of the pertinent VCAA and 
regulatory provisions follows.

Under recently codified 38 U.S.C.A. § 5102 (West Supp. 2002) 
and 38 C.F.R. § 3.159(b)(2) (2002), the Secretary has a duty 
to notify a claimant if an application for benefits is 
incomplete.  The notice must inform the applicant of any 
information necessary to complete the application.  In this 
case, the application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  The veteran is seeking an earlier effective 
date for service connection for his psychiatric disability 
and is seeking an increased evaluation for a previously 
service-connected cervical spine disability.

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2002) requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
Supp. 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

In this case, the veteran was notified in July 1998 of the 
denial of an increased evaluation for his cervical spine 
disability.  He was then notified of the grant of service 
connection for depressive disorder with PTSD in November 
1998.  He was notified of the effective date of the grant of 
benefits in that notice.

The July 1998 notification informed the veteran as to the 
evidence considered in denying his claim and why his 
disability did not satisfy the criteria for an increased 
evaluation.  The veteran was also informed as to the basis 
for the effective date of his grant of service connection for 
his psychiatric disability in November 1998.

The veteran submitted his notice of disagreement in January 
1999 wherein he stated his contentions as to why his 
disability evaluation should be higher and why he was 
entitled to an earlier effective date for service connection.  
He was provided a statement of the case (SOC) in April 2000 
which addressed the entire development of his claim up to 
that point.  The SOC addressed the procedural aspects of the 
case, provided a recitation of the pertinent statutes and 
regulations, and discussed the application of the evidence to 
the veteran's claim. 

The veteran was informed of the enactment of the VCAA in June 
2001.  He was informed that the RO was prepared to assist him 
in obtaining evidence in support of his claim.  He was asked 
to tell the RO about any additional information or evidence 
that he wanted to be obtained and added to the record.  He 
was requested to respond within 60 days.  The veteran 
responded in June 2001 that he wanted to waive the 60-day 
period and have a decision made in his case.

The veteran was provided supplemental statements of the case 
(SSOC) in June 2000, June 2001, October 2001 and January 2002 
that reviewed the accumulated evidence and restated the bases 
for the denial of his claims.  

Finally, the veteran was notified of the change in 
regulations used to evaluate his service-connected cervical 
spine disability in September 2002.  The veteran was afforded 
an opportunity to comment or provide evidence in regard to 
the change in regulations.  He did not respond to the Board's 
letter.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to support his claim for an increased rating 
and to establish an earlier effective date for service 
connection.  He has been provided assistance in obtaining the 
evidence.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and newly promulgated 38 C.F.R. 
§ 3.159(b).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  This section of the 
VCAA and regulation sets forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  
The record is replete with copies of VA treatment records 
obtained by the RO.  There are private treatment records 
submitted by the veteran.  Further, there are multiple VA 
examination reports evaluating the veteran's service-
connected disabilities.  The veteran has submitted a number 
of statements from himself and his spouse in support of his 
claims.  The veteran elected to not request a hearing at the 
time he submitted his substantive appeal in June 2000 and did 
not amend that stance at any subsequent time.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any such 
evidence.  Therefore, the Board finds that VA has complied 
with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

Entitlement to an effective date prior to January 4, 1991, 
for service connection for depressive disorder with PTSD is 
denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the cervical spine is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

